Exhibit 10.6

EXECUTION VERSION

REINSURANCE NOVATION AND ASSUMPTION AGREEMENT

by and among

ACE American Insurance Company, acting for itself and its affiliates including,
without

limitation, Pacific Employers Insurance Company;

ACE INA Insurance Company;

ACE Insurance Company;

Insurance Company of North America

and

Creole Insurance Company, Ltd.; and

Dampkraft Insurance Company

RECITALS

THIS REINSURANCE NOVATION AND ASSUMPTION AGREEMENT (the “Agreement”), is entered
into and effective as of June 19, 2015 (the “Effective Date”) by and among ACE
American Insurance Company, individually and acting for the ACE Affiliates (in
such capacities, the “Company”), Creole Insurance Company, Ltd., a South
Carolina corporation (“Creole”), and Dampkraft Insurance Company, a South
Carolina company (“Dampkraft”).

WHEREAS, the Company and/or the ACE Affiliates have previously entered into the
Existing Reinsurance Agreements with Boudin Insurance Company , Ltd. (“Boudin”)
and Creole; and

WHEREAS, in connection with a previous spin-off transaction between McDermott
International, Inc. and Babcock & Wilcox Holdings, Inc. (the “Prior
Divestiture”), Creole, Boudin and the ACE Affiliates entered into that certain
Novation and Assumption Agreement effective as of May 18, 2010 (the “Prior
Novation Agreement”); and

WHEREAS, pursuant to the Existing Reinsurance Agreements and the Prior Novation
Agreement, Creole remains obligated, among other things, to reinsure the Company
and/or the ACE Affiliates with regard to certain Existing Policies; and

WHEREAS, Creole, prior to the Separation, is a wholly owned Subsidiary of The
Babcock & Wilcox Company (“RemainCo”); and

WHEREAS, Dampkraft, is a wholly owned Subsidiary of Babcock & Wilcox
Enterprises, Inc. (“SpinCo”); and

WHEREAS, RemainCo intends to spin-off SpinCo (including Dampkraft) from RemainCo
through a dividend of common stock of SpinCo to the shareholders of RemainCo
(the “Separation”); and



--------------------------------------------------------------------------------

WHEREAS, in connection with the Separation, the Parties wish to provide that
Creole be the reinsurer with respect to cessions arising under the Existing
Reinsurance Agreements and novated to Creole under the Prior Novation Agreement,
from the operations, business, or property of RemainCo; and that Dampkraft be
the reinsurer with respect to cessions arising under the Existing Reinsurance
Agreements and novated to Creole under the Prior Novation Agreement, from the
operations, business, or property of SpinCo, in each case whether such
obligations were existing, accruing or arising before, on or after the Effective
Date; and

WHEREAS, the Company, on its own behalf and on behalf of the ACE Affiliates, is
willing to consent to the transfer, assumption, and novation of the matters as
set forth herein, subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the mutual promises set out herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Definitions. The following terms used herein, including in the recitals and
Exhibits hereto, shall have the following meanings:

“ACE Affiliate” means each Affiliate of ACE that has issued an Existing Policy,
including Pacific Employers Insurance Company, ACE INA Insurance Company, ACE
Insurance Company and Insurance Company of North America.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. For this
purpose “control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through ownership of voting securities, by contract or
otherwise.

“Agreement” has the meaning set forth in the recitals to this Agreement.

“ALAA” means the Assumption and Loss Allocation Agreement, dated as of the date
hereof, among the Company, RemainCo, SpinCo and certain other RemainCo Entities
and SpinCo Entities signatory thereto.

“Assumed-by-Dampkraft Reinsurance Agreement” means, as to any Novated-to-Creole
Reinsurance Agreement after the Assumption Time and giving effect to this
Agreement, all rights, duties, and obligations of Creole to and in respect of
the Company under such Novated-to-Creole Reinsurance Agreement as and to the
extent novated to and assumed by Dampkraft.

“Assumption Time” means midnight (New York time) on the Effective Date.

“Boudin” has the meaning set forth in the recitals to this Agreement.

“Company” has the meaning set forth in the recitals to this Agreement.

 

2



--------------------------------------------------------------------------------

“Company SpinCo Obligation” means any obligation of the Company or an ACE
Affiliate to or for the benefit of an Insured under an Existing Policy that
arises, will arise, or has arisen from the operations, business, or property of
a SpinCo Entity.

“Company RemainCo Obligation” means any obligation of the Company or an ACE
Affiliate to or for the benefit of an Insured under an Existing Policy that
arises, will arise, or has arisen from the operations, business, or property of
a RemainCo Entity.

“Creole LOC” has the meaning set forth in Section 3(a).

“Dampkraft Assumption and Novation” has the meaning set forth in Section 2(c).

“Dampkraft LOC” has the meaning set forth in Section 3(b).

“Effective Date” has the meaning set forth in the recitals to this Agreement.

“ESIS” means ESIS, Inc., an Affiliate of the Company.

“Existing Collateral” means any and all letters of credit or trust agreements
outstanding as of the date hereof provided by or required to be provided by
Creole under the terms of any Existing Reinsurance Agreement in order to secure
obligations arising thereunder.

“Existing Policy” means each policy of general liability insurance, automobile
liability insurance, or workers compensation insurance issued prior to the date
hereof by the Company or an ACE Affiliate and covering one or more SpinCo
Entities and/or one or more RemainCo Entities that is subject to an Existing
Reinsurance Agreement.

“Existing Reinsurance Agreement” means each reinsurance agreement (whether
denominated a treaty, a reinsurance policy, a reinsurance agreement, a
facultative certificate, or otherwise) in which (a) Creole is the reinsurer,
(b) one or more of the Company and/or ACE Affiliates is or are the reinsureds,
and (c) the ceded risk includes risk under any Existing Policy. “Existing
Reinsurance Agreements” shall not mean or include any Existing Security
Agreements (as defined below). Exhibit II attached hereto and made a part hereof
reflects the Parties’ best efforts to list all Existing Reinsurance Agreements,
but the definitions in this Agreement shall control in the event of any errors
or omissions on such Exhibit.

“Existing Security Agreements” shall mean and include any trust agreement,
collateral agreement, pledge and security agreement or other similar contract
between the Company or an ACE Affiliate and Creole which was entered into in
connection with or pursuant to any Existing Reinsurance Agreement (as defined
above), and which are embodied in separately-executed written instruments.

“Go-Forward Creole Obligations” means the obligations of Creole under the Wholly
Retained Creole Reinsurance Agreements, in each case after giving effect to the
transfers, assumptions, novations, and releases effected by this Agreement.

 

3



--------------------------------------------------------------------------------

“Go-Forward Dampkraft Obligations” means those obligations of Dampkraft under
the Assumed-by-Dampkraft Reinsurance Agreements, in each case after giving
effect to the transfers, assumptions, novations, and releases effected by this
Agreement.

“Insured,” as a noun in reference to one or more insurance policies, means any
Person who is insured by such policy or policies, regardless of whether such
Person is designated an “Insured” or a “Named Insured” in such policy or is
otherwise expressly identified therein.

“Master Separation Agreement” means a Master Separation Agreement to be entered
into between RemainCo and SpinCo in connection with the Separation.

“Novated-to-Creole Reinsurance Agreement” means, the aggregate of all rights,
duties, and obligations of Creole to and in respect of the Company under the
Existing Reinsurance Agreements as and to the extent novated to and assumed by
Creole pursuant to the Prior Novation Agreement.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its bylaws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, and (d) with respect to any limited
liability company, its certificate or articles of formation or organization and
its operating agreement or other organizational documents.

“Parties” means the Company, Dampkraft and Creole, collectively (and each
individually is a “Party”).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“Prior Novation Agreement” has the meaning set forth in the Recitals to this
Agreement.

“RemainCo” has the meaning set forth in the recitals of this Agreement.

“RemainCo Entity” means RemainCo and each of the entities listed on Exhibit III
attached hereto and made a part hereof. It is acknowledged and understood that,
from and after the effectiveness of the Separation, the RemainCo Entities will
not be Subsidiaries or Affiliates of SpinCo or any of the other SpinCo Entities.

“Separation” has the meaning set forth in the recitals to this Agreement.

“SpinCo” has the meaning set forth in the recitals to this Agreement.

“SpinCo Entity” means SpinCo and each of the entities listed on Exhibit I
attached hereto and made a part hereof. It is acknowledged and understood that,
from and after the effectiveness of the Separation, the SpinCo Entities will not
be Subsidiaries or Affiliates of RemainCo or any of the other RemainCo Entities.

 

4



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its Subsidiaries, or by such specified Person and one or more of its
Subsidiaries.

“Substituted Collateral” means the Creole LOC and the Dampkraft LOC.

“Wholly Retained Creole Reinsurance Agreement” means a Novated-to-Creole
Reinsurance Agreement that is not an Assumed-by-Dampkraft Reinsurance Agreement

2. Assumption and Novation.

(a) Dampkraft Assumption and Novation. Notwithstanding anything in any Existing
Reinsurance Agreement to the contrary, and effective as of the Assumption Time,
Creole hereby transfers and assigns, and Dampkraft hereby assumes by novation,
so much of each Novated-to-Creole Reinsurance Agreement as reinsures any Company
SpinCo Obligation. In connection with such transfer, assignment, and novation:

(i) Dampkraft hereby agrees to observe, pay, perform, satisfy, fulfill and
discharge, to the extent and in the manner required under the applicable
Novated-to-Creole Reinsurance Agreement, any and all now existing and hereafter
arising duties, terms, provisions, covenants, obligations and liabilities of
Creole under the Novated-to-Creole Reinsurance Agreements with respect to the
Company SpinCo Obligations insofar as transferred above (the “SpinCo Assumption
and Novation”); and

(ii) The Company and each ACE Affiliate hereby consent to, and agree to give
full force and effect to, the Dampkraft Assumption and Novation. From and after
the Assumption Time, Dampkraft and not Creole shall be treated as the Company’s
(or applicable ACE Affiliate’s) contractual counterparty with respect the
contracts and mutual rights and obligations subject to the Dampkraft Assumption
and Novation. Without limitation, the Company and each ACE Affiliate, as
applicable:

 

  a may enforce against Dampkraft its rights with respect to the Company SpinCo
Obligations under the Novated-to-Creole Reinsurance Agreements to the same
extent such Person could, prior to the Dampkraft Assumption and Novation,
enforce such rights against Creole, and

 

  b

shall perform for the benefit of Dampkraft any obligation with respect to the
Company SpinCo Obligations under the Novated-to-

 

5



--------------------------------------------------------------------------------

  Creole Reinsurance Agreements to the same extent such Person was obligated,
prior to the Dampkraft Assumption and Novation, to perform such obligations for
the benefit of Creole, and

 

  c releases Creole from its obligation to observe, pay, perform, satisfy,
fulfill or discharge any obligations under any Novated-to-Creole Reinsurance
Agreement with respect to any Company SpinCo Obligation.

(b) No Transfer or Novation of Creole Obligations arising from RemainCo
Operations. The Wholly Retained Creole Reinsurance Agreements are not novated or
otherwise affected by the Dampkraft Assumption and Novation. The
Assumed-by-Dampkraft Reinsurance Agreements are novated to Dampkraft as set
forth above only to the extent that they reinsure Company SpinCo Obligations. To
the extent that the Novated-to-Creole Reinsurance Agreements reinsure Company
RemainCo Obligations, the Parties acknowledge that Creole and not Dampkraft
shall continue to observe, pay, perform, satisfy, fulfill and discharge any and
all now existing and hereafter arising duties, terms, provisions, covenants,
obligations and liabilities of Creole as reinsurer under the Novated-to-Creole
Reinsurance Agreements.

(c) No Effect on Aggregate Limits of Liability. It is understood and agreed that
the aggregate liability of Creole and Dampkraft, taken together, under the
Existing Reinsurance Agreements (or any of them) is not intended to be, and
shall be deemed not to be, increased by implementation of this Agreement. In
particular, and without limitation, to the extent that any Existing Reinsurance
Agreement contains an aggregate limit of liability, that aggregate limit of
liability shall, after the Assumption Time, apply as a single, joint aggregate
limit of liability. Neither Creole nor Dampkraft shall have any further
liability under a Novated-to-Creole Reinsurance Agreement upon actual exhaustion
by payment of the single, joint aggregate limit of liability thereunder;
provided, however, that each of Creole and Dampkraft agree that the Company may
determine the order in which any such single, joint aggregate limit of liability
may be payable by each of them under such Novated-to-Creole Reinsurance
Agreement, and provided further that (x) neither Creole nor Dampkraft may refuse
to pay any amount due to the Company on the basis of any claim or contention
that in determining the order in which such limits are to be paid thereunder,
the Company has not acted in good faith or has acted improperly, and (y) neither
Creole nor Dampkraft may assert any such claim or contention as a defense to
liability or payment or otherwise.

3. Collateral.

(a) Creole LOC.

(i) Creole will, within fifteen (15) days after the Effective Date, provide to
the Company, as beneficiary thereof, an irrevocable letter of credit (the
“Creole LOC”) in an amount of $ $1,000,176, issued in a form and by a bank or
other financial institution, in each case acceptable to the Company; and/or such
other forms of collateral as the Company may permit in writing from time to
time. The Creole LOC shall secure the Go-Forward Creole Obligations.

 

6



--------------------------------------------------------------------------------

(ii) The Creole LOC shall be “evergreen,” meaning that it shall provide by its
terms that it will be renewed automatically each year for an additional year
unless written notice of non-renewal is received by the Company at least sixty
(60) days prior to the Creole LOC’s anniversary date. If the Company permits
Creole to provide collateral in a form other than the Creole LOC, Creole shall
provide such collateral in an amount and form acceptable to the Company.

(iii) Creole shall continue to provide the Creole LOC (or other collateral
acceptable to the Company) as security for payment of the Go-Forward Creole
Obligations, until the Company determines that there is no longer any need for
such collateral. If there shall be a material deterioration in the financial
condition of the bank or other financial institution which has issued the Creole
LOC, the Company shall have the right to require Creole to replace the Creole
LOC with a new letter of credit with similar terms issued by a bank or other
financial institution then acceptable to the Company.

(iv) The Company shall have the right to draw against the Creole LOC and/or
other collateral solely (a) in accordance with the terms of the applicable
Novated-to-Creole Reinsurance Agreement, as the case may be, and/or as required
and permitted by the laws and regulations of the Commonwealth of Pennsylvania,
or (b) in the event that a notice of nonrenewal is received pursuant to the
evergreen clause.

(v) Annually, the Company shall review and redetermine the amount of the
Go-Forward Creole Obligations and the amount of collateral security required
pursuant to this Agreement. At such time, RemainCo will provide its most recent
audited financial statements, interim financial statements, and any other
financial information reasonably requested by the Company for the purpose of
evaluating the financial condition of RemainCo. RemainCo will provide any needed
increases in the amount of the Creole LOC (and/or other collateral if acceptable
to the Company) within thirty (30) days of the Company’s written request for any
additional required amount of the Creole LOC. The Company will effect any
decreases in the amount of the Creole LOC (and/or other collateral) promptly,
provided that Creole is not in breach of any of its obligations under this
Agreement or the Existing Reinsurance Agreements as transferred and novated
hereunder and RemainCo is not in breach of any of its obligations to the Company
under the ALAA.

(b) Dampkraft LOC.

(i) Dampkraft will, within fifteen (15) days after the Effective Date, provide
to the Company, as beneficiary thereof, an irrevocable letter of credit (the
“Dampkraft LOC”) in an amount of $ $1,926,507, issued in a form and by a bank or
other financial institution, in each case acceptable to the Company; and/or such
other forms of collateral as the Company may permit in writing from time to
time. The Dampkraft LOC shall secure the Go-Forward Dampkraft Obligations.

 

7



--------------------------------------------------------------------------------

(ii) The Dampkraft LOC shall be “evergreen,” meaning that it shall provide by
its terms that it will be renewed automatically each year for an additional year
unless written notice of non-renewal is received by the Company at least sixty
(60) days prior to the Dampkraft LOC’s anniversary date. If the Company permits
Dampkraft to provide collateral in a form other than the Dampkraft LOC,
Dampkraft shall provide such collateral in an amount and form acceptable to the
Company.

(iii) Dampkraft shall continue to provide the Dampkraft LOC (or other collateral
acceptable to the Company) as security for payment of the Go-Forward Dampkraft
Obligations, until the Company determines that there is no longer any need for
such collateral. If there shall be a material deterioration in the financial
condition of the bank or other financial institution which has issued the
Dampkraft LOC, the Company shall have the right to require Dampkraft to replace
the Dampkraft LOC with a new letter of credit with similar terms issued by a
bank or other financial institution then acceptable to the Company.

(iv) The Company shall have the right to draw against the Dampkraft LOC and/or
other collateral solely (a) in accordance with the terms of the applicable
Novated-to-Dampkraft Reinsurance Agreement, as the case may be, and/or as
required and permitted by the laws and regulations of the Commonwealth of
Pennsylvania, or (b) in the event that a notice of nonrenewal is received
pursuant to the evergreen clause.

(v) Annually, the Company shall review and redetermine the amount of the
Go-Forward Dampkraft Obligations and the amount of collateral security required
pursuant to this Agreement. At such time, SpinCo will provide its most recent
audited financial statements, interim financial statements, and any other
financial information reasonably requested by the Company for the purpose of
evaluating the financial condition of SpinCo. Dampkraft will provide any needed
increases in the amount of the Dampkraft LOC (and/or other collateral if
acceptable to the Company) within thirty (30) days of the Company’s written
request for any additional required amount of the Dampkraft LOC. The Company
will effect any decreases in the amount of the Dampkraft LOC (and/or other
collateral) promptly, provided that Dampkraft is not in breach of any of its
obligations under this Agreement or the Existing Reinsurance Agreements as
transferred and novated hereunder and SpinCo is not in breach of any of its
obligations to the Company under the ALAA.

(c) Existing Security Agreements; Substituted Collateral. Notwithstanding
anything in any Existing Reinsurance Agreement or any Existing Security
Agreement to the contrary, the Company shall release the Existing Collateral
(including, without limitation, providing the necessary directions to issuing
banks of letters of credit, trustees of reinsurance trusts, and/or similar third
parties) upon receipt of the Substituted Collateral as set forth in
Section 3(a)(i) and 3(b)(i), and the Parties shall take all actions and execute
any documents necessary to terminate the Existing Security Agreements.

(d) Adjustments of Funds Withheld. To the extent that the Company has retained
funds of Creole or Dampkraft as funds withheld under any Existing Reinsurance
Agreement (including, without limitation, by allocating reinsurance premium or
other funds of the reinsurers to claim payment funds held by ESIS), such funds
shall continue to be maintained following the transactions contemplated by this
Agreement. If the Company desires to effect a one-time reallocation of such
funds withheld as between Creole and Dampkraft as a result of the transactions
contemplated by this Agreement, it shall provide notice of such reallocation as
promptly as possible after the Assumption Time, but in any event no later than
fifteen (15) days following the Effective Date, and Creole and Dampkraft shall
accept the Company’s determination of the amount of such reallocation.

 

8



--------------------------------------------------------------------------------

4. Existing Collateral. The Substituted Collateral required to be provided by
Creole and Dampkraft hereunder shall, except to the extent provided otherwise in
this Agreement, be subject to all of the terms and conditions applicable to the
Existing Collateral pursuant to the Existing Reinsurance Agreements to the same
extent that such terms and conditions applied to the Existing Collateral
thereunder.

5. Allocation.

(a) Company Designations. The Company’s determination as to whether an
obligation is a Go-Forward Creole Obligation or a Go-Forward Dampkraft
Obligation (a “Company Designation”) shall be binding on Creole and Dampkraft,
and they shall not delay, or make any deduction with respect to, their payment
or other response to such obligation on account of any disagreement with such
determination, provided, however, that such payment or other response shall not
be construed as prejudicial to either Party in any dispute between Creole and
Dampkraft with respect to any such Company Designation.

(b) Disputes. Any dispute or disagreement between Creole and Dampkraft with
respect to the correctness of a Company Designation shall be resolved pursuant
to Article V of the Separation Agreement; provided, that (i) the Company will
not be made a party to any arbitration proceeding arising from such dispute or
disagreement, but may be called as a witness; (ii) any reasonable costs incurred
by the Company in respect of any such arbitration proceeding will be fully
reimbursed to the Company promptly following receipt of a reimbursement demand
from the Company; (iii) under no circumstances will RemainCo, SpinCo, Creole or
Dampkraft, as a result of such arbitration proceeding, require the Company to
return any amount received by the Company pursuant to a prior Company
Designation, whether such amount was received as a result of the Company’s draw
against security posted for its benefit or otherwise, and (iv) the Company shall
comply with the allocation or other resolution of such dispute.

6. Billing. On and after the Effective Date, the Company will (in each case in
accordance with the billing procedures set forth in the applicable Existing
Reinsurance Agreement)

(a) bill Creole directly for such of the Go-Forward Creole Obligations as are
then due and payable, and provide Creole with appropriate reports and accounting
with respect to such obligations; and

(b) bill Dampkraft directly for such of the Go-Forward Dampkraft Obligations as
are then due and payable, and provide Dampkraft with appropriate reports and
accounting with respect to such obligations.

 

9



--------------------------------------------------------------------------------

7. Amendments. Neither this Agreement nor any provision hereof may be amended,
changed, waived, discharged or terminated except by a written instrument signed
by each Party.

8. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
Neither this Agreement nor any right or obligation hereunder may be assigned or
conveyed by any Party without the prior written consent of the other Parties,
which consent shall not be unreasonably withheld.

9. No Waiver. The failure or refusal by any Party to exercise any rights granted
hereunder shall not constitute a waiver of such rights or preclude the
subsequent exercise thereof, and no oral communication shall be asserted as a
waiver of any such rights hereunder unless such communication shall be confirmed
in a writing plainly expressing an intent to waive such rights and signed by the
Party against whom such waiver is asserted.

10. Counterparts. This Agreement may be executed in any number of counterparts
each of which when so executed and delivered shall constitute an original, but
such counterparts together shall constitute one and the same agreement. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission shall constitute effective execution and delivery of this Agreement
as to the Parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the Parties and other Persons signatory hereto
transmitted by facsimile shall be deemed to be their original signatures for all
purposes.

11. No Third Party Beneficiary. This Agreement shall not be deemed to give any
right or remedy to any third party whatsoever unless otherwise specifically
granted hereunder.

12. Parties’ Representations. As of the Effective Date, each of the Parties
expressly represents on its own behalf: (a) it is an entity in good standing in
its jurisdiction of organization; (b) it has all requisite corporate power and
authority to enter into this Agreement, and to perform its obligations
hereunder; (c) the execution and delivery by it of this Agreement, and the
performance by it of its obligations under this Agreement, have been duly
authorized by all necessary corporate or other action; (d) this Agreement, when
duly executed and delivered by it, and subject to the due execution and delivery
hereof by the other Parties, will be a valid and binding obligation of it,
enforceable against it, its successors and permitted assigns, in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equity principles; (e) the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby in
accordance with the respective terms and conditions hereof will not (i) violate
any provision of its Organizational Documents, (ii) violate any applicable
order, judgment, injunction, award or decree of any court, arbitrator or
governmental or regulatory body against it, or binding upon it, or any agreement
with, or condition imposed by, any governmental or regulatory body, foreign or
domestic, binding upon it as of the date hereof, or (iii) violate any agreement,
contract, obligation, promise or undertaking that is legally binding and to
which it is a party or by which it is bound; and (f) the signatory hereto on
behalf of it is duly authorized and legally empowered to enter into this
Agreement on its behalf.

 

10



--------------------------------------------------------------------------------

13. Notices. Any and all notices, requests, approvals, authorizations, consents,
instructions, designations and other communications that are required or
permitted to be given pursuant to this Agreement shall be in writing and may be
given either by personal delivery, first class prepaid post (airmail if to
another country) or by internationally recognized overnight delivery service to
the following address, or to such other address and recipient as such Party may
have notified in accordance with the terms of this section as being its address
or recipient for notification for the purposes of this Agreement:

 

If to the Company    ACE American Insurance Company    225 E. John Carpenter
Freeway, Suite 1300    Irving, TX 75062    Attention:    Underwriting Manager   
   ACE Risk Management    Telephone:    (972) 465.7500    Facsimile:    (972)
465.7826 If to Creole:    Creole Insurance Company, Ltd., or any RemainCo
Entity:    11525 North Community House Road    Suite 600    Charlotte, NC 28277
   Attention:    Chief Risk Officer (with a copy to General Counsel)   
Telephone:    (980) 365.4181    Facsimile:    (980) 365.4020 If to Dampkraft:   
Dampkraft Insurance Company or any SpinCo Entity:    13024 Ballantyne Place   
Suite 700    Charlotte, NC 28277    Attention:    Senior Manager-Insurance (with
a copy to General Counsel)    Telephone:    (704) 625.4888    Facsimile:   
(704) 625.4910

Any notice or communication to any Person shall be deemed to be received by that
Person:

 

  (A) upon personal delivery; or

 

  (B) upon receipt if sent by overnight mail or courier.

 

11



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania without
regard to those provisions concerning conflicts of laws that would result in the
application of the laws of any other jurisdiction.

15. Entire Agreement. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG ALL
OF THE PARTIES WITH RESPECT TO THE TRANSFERS, ASSUMPTIONS, AND NOVATIONS
DESCRIBED HEREIN AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS,
BOTH WRITTEN AND ORAL, WITH RESPECT TO SUCH TRANSFERS, ASSUMPTIONS, AND
NOVATIONS. SOLELY FOR INTERPRETATION PURPOSES, THE PARTIES ACKNOWLEDGE THAT THIS
AGREEMENT IS INTENDED TO BE READ TOGETHER WITH THE ALAA.

16. Dispute Resolution. For dispute resolution purposes as between Creole and
Dampkraft, and all disputes between Creole and Dampkraft arising out of this
Agreement, including without limitation as to whether a given obligation is a
Go-Forward Creole Obligation or a Go-Forward Dampkraft Obligation, shall be
resolved in accordance with the procedures set forth in Article V of the
Separation Agreement.

As between the Company on the one hand and Creole and/or Dampkraft, on the other
hand, all disputes arising hereunder shall be resolved in accordance with the
arbitration provisions of the most recent Existing Reinsurance Agreement. In any
such arbitration, the entity named in the applicable Company Designation shall
be the party formally opposed to the Company, but the other of Creole or
Dampkraft shall have right to associate effectively in the defense and/or
prosecution of such arbitration.

17. Severability. If any term or other provision of this Agreement or the
Exhibits attached hereto is determined by a nonappealable decision by a court,
administrative agency or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the court, administrative agency or arbitrator shall
interpret this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest extent possible. If any
sentence in this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.

18. Rules of Construction. The definitions of terms used herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any law shall be
construed as referring to such law as amended, modified,

 

12



--------------------------------------------------------------------------------

codified or reenacted, in whole or in part, and in effect from time to time,
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to the restrictions contained herein),
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) with respect to the determination of any time
period, the word “from” means “from and including” and the word “to” means “to
and including” and (f) any reference herein to Articles, Sections and Exhibits
shall be construed to refer to Articles and Sections of, and Exhibits to, this
Agreement. No provision of this Agreement shall be interpreted or construed
against any Person solely because such Person or its legal representative
drafted such provision.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties intending to be legally bound hereby have
executed this Agreement, by their duly authorized representatives.

 

ACE AMERICAN INSURANCE COMPANY By:  

/s/ Richard M. Sica

  Name:  

Richard M. Sica

  Title:  

Attorney-in-fact

CREOLE INSURANCE COMPANY, LTD. By:  

/s/ David S. Black

  Name:   David S. Black   Title:   Vice President and Treasurer DAMPKRAFT
INSURANCE COMPANY By:  

/s/ Jenny L. Apker

  Name:   Jenny L. Apker   Title:   Vice President and Treasurer

Signature Page to Group II Agreement



--------------------------------------------------------------------------------

EXHIBIT I – SPINCO ENTITIES

See Schedule 1.1(d) and Schedule 1.1(l) attached hereto. No SpinCo Entity listed
on Schedule 1.1(d) shall be deemed to be an “Insured”, a “Named Insured” or
otherwise be deemed to be insured under any Existing Policy or Existing
Reinsurance Agreement solely by virtue of being listed on such Schedule 1.1(d).



--------------------------------------------------------------------------------

Schedule 1.1(d)

Designated SpinCo Entities

 

Reference ID

  

Name

333    Ahahsain Hudson Heat Transfer Co. Ltd 398    Advanced Refractory
Technologies, Inc.    A.M. Lockett & Co., Limited    Amcermet Corporation 732   
Applied Synergistics, Inc. 924    ASEA Babcock 235    Ash Acquisition Company
326    B & W Clarion, Inc. 574    B&W Ebensburg Pa., Inc. 383    B&W Fort Worth
Power, Inc. 922    B&W Mexicana, S.A. de C.V. 9991    B&W North Branch G.P.,
Inc. 9990    B&W North Branch L.P., Inc. 586    B&W Saba, Inc. 591    B&W
Service Company    B&W Tubular Products Limited 212    Babcock & Wilcox Asia
Investment Co., Inc. 115    Babcock & Wilcox Asia Limited 533    Babcock &
Wilcox Canada Leasing Ltd. 1570    Babcock & Wilcox China Holdings, Inc. 215   
Babcock & Wilcox China Investment Co., Inc. 1571    Babcock & Wilcox Denmark
Holdings, LLC 594    Babcock & Wilcox do Brasil Limitada 528    Babcock & Wilcox
do Brasil Participacoes Limitada 206    Babcock & Wilcox Egypt SAE 169   
Babcock & Wilcox Fibras Ceramicas Limitada 557    Babcock & Wilcox Foreign Sales
Corporation 175    Babcock & Wilcox Gama Kazan Teknolojisi A.S. 552    Babcock &
Wilcox General Contracting Company 395    Babcock & Wilcox HRSG Company   
Babcock & Wilcox Industries, Ltd. 2045    Babcock & Wilcox International
Construction Co., Inc. 305    Babcock & Wilcox Jonesboro Power, Inc.    Babcock
& Wilcox Refractories limited 323    Babcock & Wilcox Salt City Power, Inc. 322
   Babcock & Wilcox Tracy Power, Inc. 314    Babcock & Wilcox Victorville Power,
Inc: 727    Babcock & Wilcox Volund France SAS 315    Babcock PFBC, Inc. 559   
Babcock Southwest Construction Corporation



--------------------------------------------------------------------------------

Reference ID

  

Name

936    Babcock-Ultrapower Jonesboro 937    Babcock-Ultrapower West Enfield 951
   Bailey Beijing Controls Co., Ltd. 516    Bailey Controls Australia Pty.
Limited 517    Bailey Controls International Sales & Services Company, Inc. 954
   Bailey Controls Jordan for Process Controls Services, ltd. 563    Bailey
Controls Sales & Service (Australia) Pty. Limited 564    Bailey Controls Sales &
Services Canada Inc. 561    Bailey do Brasil lnstrumentos Industrials Limitada
114    Bailey International, Inc. 923    Bailey Japan Company Limited 542   
Bailey Meter and Controls Company    Bailey Meter Company 562    Bailey Meter
Co. (Japan) Ltd.    Bailey Meter Company Limited    Bailey Meter GmbH    C.C.
Moore & Company Engineers 329    Clarion Energy, Inc. 328    Clarion Power
Company    Control Components France 514    Control Components Italy S.R.L.   
Control Components, Inc. (California)    Control Components, Inc. (Delaware) 948
   Control Components Japan 545    Detroit Broach & Machine Corporation 551   
Diamond Blower Company Limited    Diamond Canapower Ltd. 518    Diamond Power
lmportacao e Exportacao Ltda. 144    Diamond Power Korea Inc. 526    Diamond
Power Specialty (Japan) Ltd. 558    Diamond Power Specialty (Proprietary)
Limited 546    Diamond Power Specialty Corporation (Delaware)    Diamond Power
Speciality Corporation (Ohio) 529    Diamond Power Specialty GmbH 1990    DPS
Berkeley, LLC 1996    DPS Lowell Cogen, LLC 1991    DPS Michigan, LLC 1994   
DPS Mojave, LLC 1998    DPS Sabine, LLC 332    Ebensburg Energy, Inc. 397   
Ejendomsaktieselskabet Falkevej2 968    EPC Business Trust 919    Especialidades
Termomecanicas, S.A. de C.V.



--------------------------------------------------------------------------------

Reference ID

  

Name

550    Ferry-Diamond Engineering Company Limited 928    Fibras Ceramicas C.A.
509    Fibras Ceramicas, Inc. 547    Globe Steel Tubes Corporation    Greer Land
Co.    Holmes Insulations Limited 2001    Ivey-Cooper Services, L.L.C. 941   
lsolite Babcock Refractories Company, Ltd. 927    lsolite Eastern Union
Refractories Co., Ltd. 920    KBW Gasification Systems, Inc. 512    LT Produkter
i Skutskar AB 938    Maine Power Services 345    McDermott Heat Transfer Company
344    McDermott Productos Industriales de Mexico, S.A. de C.V. 946    Medidores
Bailey, S.A. de C.V. 942    Morganite Ceramic Fibres Limited 943    Morganite
Ceramic Fibres Pty. Limited 944    Morganite Ceramic Fibres S. A. 544   
National Ecology (Alabama) Incorporated 575    National Ecology (Utah)
Incorporated 540    National Ecology Company 976    Nooter/Eriksen - Babcock &
Wilcox, L.L.C. 933    North American CWF Partnership 9989    North Branch Power
Company L.P. 971    North County Operations Associates 501    North County
Recycling, Inc. 1153    P. T. Heat Exchangers Indonesia 934    Palm Beach Energy
Associates    Piedmont Tool Machine Company 581    Power Systems Sunnyside
Operations GP, Inc. 583    Power Systems Sunnyside Operations LP, Inc. 508   
Productos de Caolin, Inc. 577    PSO Caribbean, Inc. 932    South Point CWF 556
   Sunland Construction Co., Inc. 988    Sunnyside Cogeneration Associates 582
   Sunnyside II, Inc. 992    Sunnyside II, L.P 303    Sunnyside Ill, Inc. 993   
Sunnyside Operations Associates L.P. 571    Termobloc Industria E Comercio Ltda.
953    Thermax Babcock & Wilcox Limited 502    TLT - Babcock, Inc. 1152    W.E.
Smith Hudson Pty. Ltd.



--------------------------------------------------------------------------------

Schedule 1.1(l)

SpinCo Subsidiaries

 

Reference ID

  

Name

  

Jurisdiction

  

Formation

   Adtec AB       553    Americon Equipment Services, Inc.    Delaware   
12/3/1985 554    Americon, Inc.    Delaware    3/29/1985 127    B&W de Panama,
Inc.    Panama    3/5/1986 2075    B&W PGG Luxembourg Canada Holdings SARL   
Luxembourg    11/21/2013 2054    B&W PGG Luxembourg Finance SARL    Luxembourg
   11/15/2011 2053    B&W PGG Luxembourg Holdings SARL    Luxembourg   
11/15/2011 555    Babcock & Wilcox Construction Co., Inc.    Delaware   
3/29/1985 2107    Babcock & Wilcox Monterrey Finance SARL    Luxembourg   
12/5/2014 2011    Babcock & Wilcox de Monterrey S.A. de C.V.    Mexico   
9/16/2009 327    Babcock & Wilcox Ebensburg Power, LLC    Delaware    12/2/1986
302    Babcock & Wilcox Equity Investments, LLC    Delaware    12/10/1984 2080
   Babcock & Wilcox Global Sales & Services - Chile SpA    Chile    5/19/2014
2081    Babcock & Wilcox Global Sales & Services SARL    Luxembourg    3/19/2014
2114    Babcock & Wilcox Holdings, Inc.    Delaware    4/20/2015 2028    Babcock
& Wilcox India Holdings, Inc.    Delaware    3/4/2010 598    Babcock & Wilcox
India Private Limited    India    2/3/1999 126    Babcock & Wilcox International
Investments Co., Inc.    Panama    10/23/1985 530    Babcock & Wilcox
International Sales and Service Corporation    Delaware    9/27/1973 541   
Babcock & Wilcox International, Inc.    Delaware    5/20/1981 2072    Babcock &
Wilcox Power Generation Group Canada Corp.    Nova Scotia    11/27/2013 500   
Babcock & Wilcox Power Generation Group, Inc.    Delaware    12/16/1977 595   
Babcock & Wilcox Technology, Inc.    Delaware    3/6/1997 599    Babcock &
Wilcox Volund A/S    Denmark    11/22/1999 2113    Dampkraft Insurance Company
   South Carolina    4/14/2015 1988    Delta Power Services, LLC    Delaware   
3/1/2001 766    Diamond Operating Co., Inc.    Delaware    3/1/2002 1572   
Diamond Power Australia Holdings, Inc.    Delaware    9/3/2002 1984    Diamond
Power Central & Eastern Europe s.r.o.    Czech Republic    3/25/2008 1573   
Diamond Power China Holdings, Inc.    Delaware    9/3/2002 521    Diamond Power
do Brasil Limitada    Brazil    2/13/1998 1574    Diamond Power Equity
Investments, Inc.    Delaware    9/3/2002



--------------------------------------------------------------------------------

Reference ID

  

Name

  

Jurisdiction

  

Formation

525    Diamond Power Finland OY    Finland    3/14/1985 504    Diamond Power
Germany GmbH    Germany    10/30/2001 597    Diamond Power International, Inc.
   Delaware    3/6/1997 949    Diamond Power Machine (Hubei) Co., Inc.    China
   4/20/2004 1908    Diamond Power Services S.E.A. Ltd.    Thailand    2/22/2000
522    Diamond Power Specialty (Proprietary) Limited    Republic of South Africa
   4/29/1998 523    Diamond Power Specialty Limited    United Kingdom   
3/5/1913 524    Diamond Power Sweden AB    Sweden    3/2/1965 2079    DPS Anson,
LLC    Delaware    1/15/2014 2044    DPS Berlin, LLC    Delaware    2/24/2011
1997    DPS Cadillac, LLC    Delaware    2/17/2006 1995    DPS Florida, LLC   
Delaware    10/25/2005 1993    DPS Gregory, LLC    Delaware    11/10/2004 1992
   DPS Mecklenburg, LLC    Delaware    9/27/2004 9999    DPS Piedmont, LLC   
Delaware    6/29/2010 2082    Ebensburg Energy, LLC    Delaware    3/27/2014 967
   Ebensburg Investors Limited Partnership    Pennsylvania    3/26/1992 331   
Ebensburg Power Company    Pennsylvania    12/9/1986    Gotaverken Emission
Techology AB       2027    Gotaverken Milijo AB    Sweden    12/3/2003 2055   
Loibl Allen-Sherman Hoff GmbH    Germany    12/16/1993 2104    MEGTEC
Acquisition, LLC    Delaware    8/8/2008 2097    MEGTEC Energy & Environmental
LLC    Delaware    4/22/2008 2092    MEGTEC Environmental Limited    United
Kingdom    12/12/2003 2100    MEGTEC Europe Cooperatief U.A.    Netherlands   
8/20/2008 2083    MEGTEC Holdings, Inc.    Delaware    8/8/2008 2089    MEGTEC
IEPG BV    Netherlands    2103    MEGTEC India Holdings, LLC    Delaware   
4/22/2008 2101    MEGTEC PPG BV    Netherlands    9/17/2008 2091    MEGTEC
Systems AB    Sweden    8/8/1970 2095    MEGTEC Systems Amal AB    Sweden   
7/17/2001 2098    MEGTEC Systems Australia, Inc.    Delaware    1/12/1999 2087
   MEGTEC Systems India Private Ltd.    India    12/19/2005 2094    MEGTEC
Systems Limited    United Kingdom    9/17/2008 2093    MEGTEC Systems S.A.S.   
France    11/23/1974 2086    MEGTEC Systems Shanghai Ltd.    China    2096   
MEGTEC Systems, Inc.    Delaware    7/7/1997 2085    MEGTEC Thermal Energy &
Environmental Technology (Shanghai), LTD.    China   



--------------------------------------------------------------------------------

Reference ID

  

Name

  

Jurisdiction

  

Formation

2088    MEGTEC TurboSonic Inc.    Ontario    7/1/2000 2099    MEGTEC TurboSonic
Technologies, Inc.    Delaware    4/14/1961 2101    MTS Asia, Inc.    Delaware
   6/17/2001 2090    MTS Environmental GmbH    Germany    2/27/2008 1989    O&M
Holding Company    Delaware    6/26/2008 707    P.T. Babcock & Wilcox Asia   
Indonesia    8/24/2000 534    Palm Beach Resource Recovery Corporation   
Florida    10/26/1984 560    Power Systems Operations, Inc.    Delaware   
10/22/1985 568    Revloc Reclamation Service, Inc.    Delaware    7/2/1990 2013
   Servicios de Fabricacion de Valle Soleado, S.A. de C.V.    Mexico   
7/31/2009 2012    Servicios Profesionales de Valle Soleado, S.A. de C.V.   
Mexico    7/31/2009 767    SOFCo - EFS Holdings LLC    Delaware    2/22/2002



--------------------------------------------------------------------------------

EXHIBIT II - EXISTING REINSURANCE AGREEMENTS

 

Reinsurance Agreement (agreement # 22004)    Creole Insurance Company, Ltd.   
Insurance Company of North America    McDermott Incorporated Et AI.         
6/1/1975 Reinsurance Agreement    Creole Insurance Company, Ltd.    Insurance
Company of North America             4/1/1977 Reinsurance Agreement    Creole
Insurance Company, Ltd.    Insurance Company of North America            
4/1/1977 Reinsurance Agreement    Creole Insurance Company, Ltd.    Insurance
Company of North America    INA of Texas          4/1/1978 Reinsurance Agreement
   Creole Insurance Company, Ltd.    Insurance Company of North America         
   4/1/1978 Reinsurance Agreement    Creole Insurance Company, Ltd.    Insurance
Company of North America    INA of Texas          4/1/1979 Reinsurance Agreement
   Creole Insurance Company, Ltd.    Insurance Company of North America    INA
of Texas          4/1/1979 Reinsurance Agreement    Creole Insurance Company,
Ltd.    Insurance Company of North America    INA of Texas          4/1/1980
Reinsurance Agreement    Creole Insurance Company, Ltd.    Insurance Company of
North America    INA of Texas          4/1/1980 Reinsurance Agreement    Creole
Insurance Company, Ltd.    Insurance Company of North America            
4/1/1982 Addendum Number Five to Reinsurance Agreement effective 4/1/1982   
Creole Insurance Company, Ltd.    Insurance Company of North America            
4/1/1983 Addendum Number Six to Reinsurance Agreement effective 4/1/1982   
Creole Insurance Company, Ltd.    Insurance Company of North America            
4/1/1984 Addendum Number Seven to Reinsurance Agreement effective 4/1/1982   
Creole Insurance Company, Ltd.    Insurance Company of North America            
4/1/1985 Reinsurance Agreement    Creole Insurance Company, Ltd.    Insurance
Company of North America             4/1/1986



--------------------------------------------------------------------------------

Reinsurance Agreement    Creole Insurance Company, Ltd.    Insurance Company of
North America             4/1/1987 Reinsurance Agreement    Creole Insurance
Company, Ltd.    CIGNA Insurance Company             4/1/1987 Reinsurance
Agreement    Creole Insurance Company, Ltd.    Insurance Company of North
America             4/1/1988 Reinsurance Agreement    Creole Insurance Company,
Ltd.    CIGNA Insurance Company             4/1/1988 Trust Agreement    Creole
Insurance Company, Ltd.    Pacific Employers Insurance Company    Morgan
Guaranty Trust Company of New York          6/24/1988 Reinsurance Agreement   
Creole Insurance Company, Ltd.    Insurance Company of North America            
4/1/1989 Reinsurance Agreement    Creole Insurance Company, Ltd.    Insurance
Company of North America             4/1/1990 Reinsurance Agreement    Creole
Insurance Company, Ltd.    Insurance Company of North America            
4/1/1990 Reinsurance Agreement    Creole Insurance Company, Ltd.    CIGNA
Insurance Company             4/18/1990 Reinsurance Agreement - Addendum I   
Creole Insurance Company, Ltd.    CIGNA Insurance Company             4/19/1990
Reinsurance Agreement    Creole Insurance Company, Ltd.    Insurance Company of
North America             4/1/1991 Reinsurance Agreement    Creole Insurance
Company, Ltd.    Insurance Company of North America             4/1/1991
Reinsurance Agreement    Creole Insurance Company, Ltd.    Insurance Company of
North America    Pacific Employers Insurance Company          4/1/1992
Reinsurance Agreement    Creole Insurance Company, Ltd.    Insurance Company of
North America    Pacific Employers Insurance Company          4/1/1993
Reinsurance Agreement    Creole Insurance Company, Ltd.    Insurance Company of
North America    Pacific Employers Insurance Company          4/1/1994
Reinsurance Agreement    Creole Insurance Company, Ltd.    CIGNA Insurance
Company of Texas             4/1/1994 Workers Compensation Residual Market
Assessments Captive Programs    Creole Insurance Company, Ltd.    CIGNA
Insurance Company of Texas             4/1/1994



--------------------------------------------------------------------------------

Reinsurance Agreement    Creole Insurance Company, Ltd.    CIGNA Insurance
Company             4/1/1995 Agreement for Workers Compenstion Redsidual Market
Assessments Captive Programs    Creole Insurance Company, Ltd.    CIGNA
Insurance Company             4/1/1995 Reinsurance Agreement    Creole Insurance
Company, Ltd.    CIGNA Insurance Company    Indemnity Insurance Company of North
America    CIGNA Insurance Company of Canada       4/1/1995 Reinsurance
Agreement    Creole Insurance Company, Ltd.    Bankers Standard Insurance
Company             4/1/1995 Workers Compensation Residual Market Assessments
1995 Captive Programs    Creole Insurance Company, Ltd.    Bankers Standard
Insurance Company             4/1/1995 Reinsurance Agreement    Creole Insurance
Company, Ltd.    Indemnity Insurance Co. of N.A.    CIGNA Insurance Company   
CIGNA Insurance Company of Canada       4/1/1995 Addendum I to Reinsurance
Agreement    Creole Insurance Company, Ltd.    Indemnity Insurance Company of
North America    CIGNA Insurance Company    CIGNA Insurance Company of Canada   
   4/1/1996 Reinsurance Agreement    Creole Insurance Company, Ltd.    Indemnity
Insurance Co. of N.A.    CIGNA Insurance Company    CIGNA Insurance Company of
Canada    Pacific Employers Insurance Company    4/1/1997



--------------------------------------------------------------------------------

EXHIBIT III – REMAINCO ENTITIES

See Schedule 1.1(b) and Schedule 1.1(e) attached hereto. No RemainCo Entity
listed on Schedule 1.1(b) shall be deemed to be an “Insured”, a “Named Insured”
or otherwise be deemed to be insured under any Existing Policy or Existing
Reinsurance Agreement solely by virtue of being listed on such Schedule 1.1(b).



--------------------------------------------------------------------------------

Schedule 1.1(b)

Designated RemainCo Entities

 

Reference ID

  

Name

2037    American Centrifuge Manufacturing, LLC 460    B&W Energy Investments,
Inc. 950    B&W Fuel Company 535    B&W Fuel, Inc. 537    B&W Nuclear Service
Company 960    B&W Nuclear Service Company 536    B&W Nuclear, Inc. 381    B&W
Special Projects, Inc. 569    B&W Triso Corporation 573    B&W/OHM Weldon
Spring, Inc. 565    Babcock & Wilcox Government Services Company 1999    Babcock
& Wilcox Michoud Operations, LLC 2010    Babcock & Wilcox Modular Nuclear
Energy, LLC 2007    Babcock & Wilcox Nevada, LLC 2018    Babcock & Wilcox
Nuclear Services (U.K.) Limited 945    Babcock-Brown Boveri Reaktor GmbH 2000   
BCE Parts Ltd.    Burlington Niche Services Ltd. 0589    BWXT Hanford Company
0382    BWXT of Idaho, Inc. 0592    BWXT of Ohio, Inc. 590    BWXT Protec, Inc.
1973    C3 Nuclear Limited 0975    Columbia Basin Ventures, LLC 321    Conam
Nuclear, Inc. 1914    CTR Solutions, LLC 0930    DM Petroleum Operations Company
961    Enserch Environmental Management Company, Inc. 461    International
Disarmament Corporation 2030    Isotek Systems, LLC    Nuclear Materials and
Equipment Corporation 2057    Nuclear Production Partners, LLC 958    Olin
Pantex Inc. 0973    Rocky Flats Technical Associates, Inc. 1980    Savannah
River Alliance LLC 2008    Savannah River Tactical Services LLC 570    Triso
2040    Tubesolve Ltd.



--------------------------------------------------------------------------------

Schedule 1.1(e)

RemainCo Subsidiaries

 

Reference ID

  

Name

 

Jurisdiction

  

Formation

2058    B&W NE Luxembourg SARL   Luxembourg    6/7/2012 2046    B&W Nuclear
Maintenance Services, Inc.   Delaware    3/23/2011 532    Babcock & Wilcox
Canada Ltd.   Ontario    6/5/1922 2049    Babcock & Wilcox Commercial Power,
Inc.   Delaware    6/15/2011 2014    Babcock & Wilcox Conversion Services, LLC  
Delaware    7/14/2009 2002    Babcock & Wilcox Intech, Inc.   Tennessee   
7/29/1994 2048    Babcock & Wilcox International Technical Services, Inc.  
Delaware    6/1/2011 380    Babcock & Wilcox Investment Company   Delaware   
7/12/1990 2042    Babcock & Wilcox Modular Reactors LLC   Delaware    12/21/2010
2056    Babcock & Wilcox mPower, Inc.   Delaware    1/11/2012 2071    Babcock &
Wilcox NOG Technologies, Inc.   Delaware    6/12/2013 2059    Babcock & Wilcox
Nuclear Energy Europe SAS   France    7/5/2012 1967    Babcock & Wilcox Nuclear
Energy, Inc.   Delaware    5/23/2007 1974    Babcock & Wilcox Nuclear Operations
Group, Inc.   Delaware    11/20/2007 1961    Babcock & Wilcox Technical Services
(U.K.) Limited   United Kingdom    12/19/2006 1970    Babcock & Wilcox Technical
Services Clinch River, LLC   Delaware    5/16/2007 572    Babcock & Wilcox
Technical Services Group, Inc.   Delaware    12/11/1991 587    Babcock & Wilcox
Technical Services Savannah River Company   Delaware    9/1/1995 596    Babcock
& Wilcox Government and Nuclear Operations, Inc.   Delaware    3/19/1997 2035   
BWSR, LLC   Delaware    5/19/2010 3088    BWXT Canada Holdings Corp.   Nova
Scotia    5/12/2015 580    BWXT Federal Services, Inc.   Delaware    10/13/1994
3087    BWXT Foreign Holdings, LLC   Delaware    4/20/2015 1576    BWXT
Washington, Inc.   Delaware    9/29/2004 710    BWXT Y – 12, LLC   Delaware   
4/20/2000 189    Creole Insurance Company, Ltd.   South Carolina    6/7/1973
2062    Generation mPower Canada Ltd   Saskatchewan    10/17/2012 2043   
Generation mPower LLC   Delaware    12/16/2010 2009    Idaho Treatment Group,
LLC   Delaware    12/22/2008 2003    Intech International, Inc.   Ontario   
12/17/1997 2110    Kansas City Advanced Manufacturing, LLC   Delaware   
1/27/2015 1968    Marine Mechanical Corporation   Delaware    2/3/1994 2005   
NFS Holdings, Inc.   Delaware    9/25/2007



--------------------------------------------------------------------------------

Reference ID

  

Name

 

Jurisdiction

  

Formation

2004    NOG-Erwin Holdings, Inc.   Delaware    7/30/2008 2006    Nuclear Fuel
Services, Inc.   Delaware    9/25/2007 2029    The Babcock & Wilcox Company  
Delaware    3/8/2010